Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This action is in response to claim amendments filed 12/18/20. Claims 1-4, 14-15, and 23-28 are pending and under examination.

Withdrawn Rejections
The objections to claims 15 and 28 are withdrawn in light of the amendments.
It is noted that Applicant has removed every recitation of “about” except for the recitation in claim 14. It is also noted that this recitation of “about” is underlined, suggesting it was newly added, when in fact this phrase was already present in the last version of the claims. Thus, while the rejection must be maintained over this claim, it is recognized that this likely was an oversight. The indefiniteness rejection is withdrawn but for this phrase remaining in claim 14 and would be overcome by removing “about” prior to “900” in claim 14.
The double patenting rejection over US 9994614 is withdrawn. Applicant persuasively argues that the proviso in reference claim 1 excludes GLYX-13 from the claim scope.

Claim Objections
37 C.F.R.§1.821(d) reads as follows:
	(d) Where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

	The claims and/or specification are not in full compliance with 37 C.F.R.§1.821(d), and should be amended to refer to the appropriate sequence identifier(s) (SEQ ID NO:).  While represented as chemical structures, the formula of, e.g., claim 1 nevertheless requires a SEQ ID NO as the structure represents four defined, unbranched amino acids. These SEQ ID NOs should also be included in the specification, e.g., pages 2-5.  Correction is required. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim sets forth an osmalrity modified by “about”. The specification states that when about is used with numerical ranges, “it modifies that range by extending the boundaries above and below the numerical values set forth” (p. 11). However, the specification does not provide guidance as to how far such a range extension is meant to extend. As written, one interpretation would be to conclude that any value above or below that numerical value is “about” that value, e.g., 375 mOsmol/kg is “about” 900 because 375 is within the boundary extended below 900. However, it may also be that there is some boundary for “about” consistent with the ordinary definition of “approximately, in the region of, roughly, or around” (p.11). This is also indefinite, as one is not fairly warned when a value is, e.g., roughly 900 mOsmol/kg and when it is not.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, 
Therefore, claim 14 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 14-15, 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 20110306586; previously cited). 

Regarding claim 1, Khan teaches compounds possessing “a 10-fold to 20-fold enhanced potency compared to GLYX-13”; the GLYX-13 being referred to is identical to the instant formula (paragraph 98). By noting that certain compounds have enhanced potency, Khan contains a teaching to one of ordinary skill in the art that GLYX-13 itself is pharmaceutically active, making obvious the inclusion of GLYX-13 in a composition. Khan teaches mixing these compounds in a pharmaceutical composition comprising water (paragraphs 55, 108), making obvious the inclusion of such a component. Note that “for injection” is an intended use which does not offer a structural limitation on the water. 
Regarding the inclusion of “an acid” wherein “the acid provides chloride ions”, Khan teaches including “various inorganic and organic acids” such as chloride (paragraphs 50, 108). Thus, Khan clearly makes obvious the inclusion of an acid which provides chloride ions in an aqueous composition. Regarding “60mg/mL to 200 mg/mL”, it is noted that the instant claims are not methods but compositions and there is no particular effect required by such compositions. Without evidence that the composition possesses some unique or surprising property at these concentrations, an “amount” of the composition does not make the compound patentable. See MPEP §2112 which notes that something old does not become patentable upon the discovery of a new property. While the “dose” may weigh as a factor for a method claim, a “dose” of that compound remains drawn to the known compound. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(11). Note that Khan suggests altering the concentration based on a number of factors (paragraph 105).
Regarding the pH of 3.9 to 5.5, Khan does not explicitly suggest any particular pH. However, the composition of Khan necessarily has a pH value, as this is an inherent property of the aqueous solution suggested by Khan. Thus, it must be determined if suggesting a particular pH range is sufficient to make 
Regarding claims 2-4, these claims only limit the concentration of the compound. As noted above, there does not appear to be any special property of the composition at these values and moreover Khan suggests adjusting the value as needed based on a number of factors. Selection of a particular concentration to store the compound or routine optimization of a dosing formula does not make the composition non-obvious for reasons above.
Regarding claims 14 and 15, these are directed to a property of the composition. Applicant's attention is directed to MPEP § 2112 (II), which states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
The composition itself would have been obvious as above. The properties of that composition upon administration flow from the elements of the composition itself and so these properties must be in the composition made obvious above.

Regarding claims 24-25, as above, without any evidence of an unexpected property of the composition at a particular volume, merely claiming a particular concentration or amount does not make non-obvious an otherwise obvious composition.
	Regarding claim 27, the claims require GLYX-13, which would have been obvious to include as above. The claim requires water, which would have been obvious to include as above. The claim requires varying the concentrations of Khan GLYX-13 to 450mg, which would have been obvious as above. Note that the same rationale for finding concentrations of GLYX-13 to be obvious applies to formulating the compound in a certain volume, e.g., “3 mL”. Briefly, there are no surprising properties of the compound disclosed when formulated at one volume or another, meaning that selecting an arbitrary volume to store the formula or arriving at a volume through no more than routine optimization does not make the resulting compound non-obvious. These claims require a pH of different values, which would have been obvious for reasons above. Finally, as above, Khan explicitly suggests non-toxic addition of salts such as those containing acceptable anions like chloride (paragraph 50), making such a choice obvious.
Therefore, claims 1-4, 14-15, 23-25 and 27 would have been obvious over Khan.

Claims 1-4, 14-15, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 20110306586) in view of Gupta (US 20130023550; previously cited).
Khan is discussed above. Khan teaches including acids and making the composition stable but does not explicitly suggest hydrochloric acid.
Gupta is also directed to making stable pharmaceutical compositions. Gupta explicitly teaches a pH of 3.5-5.7 accomplishes this (e.g., claim 1) in particular 4-4.5 (claim 4), making this pH range an obvious choice. The acid used to attain this pH is hydrochloric acid (e.g., claim 23), making this an obvious choice.
Thus, one of ordinary skill in the art at the time of filing would have been motivated to make a pharmaceutical formulation comprising GLYX-13, water, and acid based on the teachings of Khan. One would have relied on the knowledge in the art for specifics on accomplishing this goal, including 
Therefore, claims 1-4, 14-15, and 23-28 would have been obvious over Khan and Gupta.

Claims 1-4, 14-15, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 20110306586) in view of Krimmer (US 20120157382; previously cited).
Khan is discussed above. Khan teaches including acids but does not explicitly suggest hydrochloric acid.
Krimmer teaches formulating a pharmaceutical in a syringe (claims 17-18) and including water and hydrochloric acid to adjust the pH to 4.4-4.6 (claim 8) to create a sustained release liquid.
One of ordinary skill in the art set to make the pharmaceutical of Khan would have found it obvious to use the guidance in the art, including Krimmer, to adjust the pH using hydrochloric acid to gain the same benefits known in the art at the time of filing, including the formulation of a stable injectable pharmaceutical with a pH of 4.4-4.6, i.e., about 4.5.
Therefore, claims 1-4, 14-15, and 23-28 would have been obvious over Khan and Gupta.

Claims 1-4, 14-15, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
-Moskal A (US 20130005662; previously cited);
-Moskal B (US 20130310323; previously cited);
-Moskal C (US 20130316954; previously cited);
-Moskal D (US 20160345855; previously cited; valid prior art under §102(a)(2)); and/or
-Moskal E (US 20130288975; previously cited);
each in view of Khan (US 20110306586) and further in view of Gupta (US 20130023550) and Krimmer (US 20120157382).
Khan, Gupta, and Krimmer are discussed above. While the instant claims would have been obvious for reasons above, it is appreciated that Khan is primarily directed to compounds which are more effective than GLYX-13 and not necessarily using GLYX-13 itself. Teaching an alternative is not the same 
The Moskal documents are relevant for the same teachings; while the ‘662 document is discussed, it is exemplary of the teachings of the other documents and thus the instant claims are obvious over the other documents for the same reasons.
Moskal A is directed to specifically GLYX-13 as the therapeutic (claim 1) and including water (paragraph 77) in an injectable form (paragraph 63). Moskal teaches doses depend on a number of factors (paragraph 55) and teaches ranges of 0.01 mg/kg to 100 mg/kg/day (paragraph 55). Moskal A teaches including pharmaceutical carriers such as silicic acid (paragraph 69) and using the acetate salt of the compound (paragraph 39).
Thus, taken as a whole, the evidence supports a conclusion that the instant claims would have been obvious. The therapeutic properties of GLYX-13 were known, providing motivation to include the compound in a pharmaceutical. It was also known that such compounds should be made stable and doing so included adding water, acids, and adjusting pH to 4.5 at 25C, in particular by using hydrochloric acid to do so. Such a formulation was known to be compatible with an injectable form and including such in a syringe would have been obvious. Concentration was a known variable and arriving at a particular w/v was no more than a matter of routine optimization.
Therefore, claims 1-4, 14-15, and 23-28 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 14-15, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9745342 in view of Gupta (US 20130023550) and Krimmer (US 20120157382). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to GLYX-13. While the reference compound includes “L”, the specification clearly notes in support of such a structure the base, non-L-having GLYX-13, e.g., C43. The reference claims include the compound being pharmaceutically acceptable (e.g. claim 1) and contemplates the compound prepared for injection (e.g. C44), including water (e.g., C44) and acid (e.g., C9-10). Altering the particular “amount” (e.g., mg, mg/mL, mL) as well as the pH represents an obvious variation of the claimed composition of the reference document, which is disclosed as useful for injection for therapeutic purposes and that such variables encompass a wide .
Note that while double patenting rejections are based on the reference claims, the instant rejection properly relies on certain portions of the specification to establish obviousness. “The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(‘[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.’); Renishaw PLC v. Marposs Societa'per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.’). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’” MPEP §804(1 l)(B)(1)

Note that the Moskal documents listed above do not share any inventors with the instant Application nor do they appear to share assignees (Northwestern University Vs. Naurex Inc). Moreover, there is no evidence that the instant application and those applications/patents were co-owned or subject .

Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
Applicant argues the objections have been addressed by the instant claims; the claimed structures remain unidentified by the required SEQ ID NO and so remains objected to.
Applicant argues the amendments overcome the indefiniteness rejection. The Examiner agrees with the exception of the inclusion of “about” in claim 14, which as above was likely an oversight.
Applicant argues that Khan is directed to spiro lactams and discloses GLYX-13 “simply as a reference to compare the NMDA activity of a known NMDA receptor modulator with his spiro lactam compounds”. This is not persuasive. “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Khan is exploring the spiro lactam compounds as pharmaceuticals precisely because they are NMDA receptor modulators (Khan; title). Thus, it would have been obvious that the “known NMDA receptor modulator” (Applicant’s remarks 12/18/20 p.9) could be formulated for similar reasons in similar ways, as fully articulated by the rejection.
Regarding the Khan/Gupta and Khan/Krimmer rejections, Applicant argues the secondary references to not address the deficiency of Khan. As the alleged deficiency is not present (above), this argument is not persuasive.
Regarding the rejections based on Moskal, Applicant’s sole argument is that “a person of skill in the art would not combine the cited references in the manner suggested by the Office”. Applicant chooses not to elaborate on this point with any evidence or articulated reasoning as to why this might be true and does not point out any specific deficiency in the rejection. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


It is reiterated that, in addition to the art of the rejections, selecting hydrochloric acid to adjust a pharmaceutical composition to a pH of 4.5 was well established in the art and was obtainable with predictable results, further evidenced by US 20140045927 (previously cited), e.g., claim 10 and US 20020077334 (previously cited), e.g., claims 1,6,17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/             Primary Examiner, Art Unit 1649